DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group one (Claims 1-11) in the reply filed on 01/25/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al., (US 3685014 A, hereafter referred to as Hsiao) and Kiriyama (US 5856988 A).

Rejection of claim 1:
Hsiao teaches An error correction code ECC decoder (col. 11, lines 9-37 and Figures 1-2 and 5 in Hsiao clearly suggests an error correction code ECC decoder 14/120) comprising: a syndrome calculation block configured to perform a syndrome calculation for generating a syndrome from a codeword and to output the syndrome (col. 11, lines 9-37 and Figures 1-2 and Step 401 in Figure 5 in Hsiao clearly suggests a syndrome calculation block 50 configured to perform a syndrome calculation for generating a syndrome from a codeword and to output the syndrome to Syndrome Register 60); and a path controller configured to output data transmitted through a first path, a second path, and a third path, wherein the first path is a path for transmitting the codeword to the path controller when no error is detected through the syndrome calculation, wherein the second path includes a single-error decoding logic circuit, and the single-error decoding logic circuit corrects a single error of the codeword to transmit the corrected codeword to the path controller through the second path when the single error is detected through the syndrome calculation, and wherein the third path includes a multi-error decoding logic circuit, and the multi-error decoding logic circuit corrects at least two errors of the codeword to transmit the corrected codeword to the path col. 11, lines 9-37 and Figures 1-2 and 5 in Hsiao clearly suggests a path controller comprising Parity Circuit 64 and Gates 16  configured to output data transmitted through a first path, a second path, and a third path, wherein the first path is a path for transmitting the codeword to the path controller comprising Parity Circuit 64 and Gates 16 when no error 65 is detected through the syndrome calculation in Step 401 of Figure 5 in Hsiao, wherein the second path includes a single-error decoding logic circuit 130, and the single-error decoding logic circuit 130 together with Error Correction Decoder 120 corrects a single error of the codeword responsive to The Single Error Signal 66 to transmit the corrected codeword comprising corrective data supplied to Data Register 12 to the path controller comprising Parity Circuit 64 and Gates 16 through the second path when the single error is detected through the syndrome calculation in Step 401 of Figure 5 in Hsiao and Single Error Signal 66 is asserted, and wherein the third path includes a multi-error decoding logic circuit 100, and the multi-error decoding logic circuit 100 together with Error Correction Decoder 120 corrects at least two errors of the codeword responsive to the Double Error Signal 67 to transmit the corrected codeword comprising corrective data supplied to Data Register 12 to the path controller comprising Parity Circuit 64 and Gates 16 when the at least two errors are detected through the syndrome calculation in Step 401 of Figure 5 in Hsiao and Double Error Signal 67 is asserted).
Figure 4 in Kiriyama, in an analogous art, teaches an arrangement whereby an ECC decoder comprises a first no error path comprising Variable Delay Circuit 3, a second bit error correcting path comprising Bit Error Correcting Code Decoder 22, a third cell loss 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hsiao with the teachings of Kiriyama by including use of a decoder using a bypass switch and two different types of error correction decoder’s in separate paths.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that using a bypass switch and two different types of error correction decoder’s in separate paths would have provided selective correction of data based on the error correction code, which is based on anticipated types of errors (col. 2, lines 8-16 in Kiriyama). 

Rejection of claim 2:
Data Register 50 in Figure 2 of Hsiao is substantially a fast path controller configured to receive the codeword and configured to transmit the codeword to the path controller comprising Parity Circuit 64 and Gates 16 in Figure 2 of Hsiao through the first path in response to a syndrome control signal 61/62/63.

Rejection of claim 3:
Figure 2 of Hsiao clearly suggests the syndrome control signal 61/62/63 is configured to be inputted to the fast path controller from the syndrome calculation block 50 when no error is detected from a result of the calculation of the syndrome in the syndrome calculation block 50.

Rejection of claim 4:
Figure 2 of Hsiao clearly suggests that the path controller comprising Parity Circuit 64 and Gates 16 in Figure 2 of Hsiao is configured to receive data from data register 12 in the same sequence as they are corrected or throughput without correction.

Claim(s) 5-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al., (US 3685014 A, hereafter referred to as Hsiao), Kiriyama (US 5856988 A) and Nakamura et al (US 5684810 A).

Rejection of claim 5:
Nakamura, in an analogous art, teaches wherein the multi-error decoding logic circuit is configured to correct errors using an error location/magnitude polynomial identifying an error location and an error magnitude (Figures 3 and 5 in Nakamura clearly suggests wherein the multi-error decoding logic circuit 135 is configured to correct errors using an error location/magnitude polynomial identifying an error location 9 and an error magnitude 10); and wherein the multi-error decoding logic circuit is configured to detect an uncorrectable error candidate during calculation of the error location/magnitude polynomial (Figures 3 and 5 in Nakamura clearly suggests wherein the multi-error decoding logic circuit 135 is configured to detect an uncorrectable error candidate and flag it for possible erasure decoding and/or notification alerts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hsiao and Kiriyama with the teachings of Nakamura by including use of a multi-error decoding logic circuit is configured to correct errors using an error location/magnitude polynomial identifying an error location and an error magnitude; and wherein the multi-error decoding logic circuit is configured to detect an uncorrectable error candidate during calculation of the error location/magnitude polynomial.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a multi-error decoding logic circuit is configured to correct errors using an error location/magnitude polynomial identifying an error location and an error magnitude; and wherein the multi-error decoding logic circuit is configured to detect an uncorrectable error candidate during calculation of the error location/magnitude polynomial would have improved error correction capabilities of a first decoder before sending data onto a second decoder (col. 1, line 65 to col. 2, line 19 in Nakamura).

Rejection of claim 6:
Nakamura teaches wherein the fourth path is configured to directly transmit data from the multi-error decoding logic circuit to the path controller when the uncorrectable error candidate is not detected during calculation of the error location/magnitude polynomial (Figures 3, 5 and 7 in Nakamura clearly suggests a fourth path 9/10 configured to Error Location/Error Magnitude data from the multi-error ecoding logic circuit to a K1 Error Correction path controller when the uncorrectable error candidate is not detected during calculation of the error location/magnitude polynomial), and wherein the fifth path is configured to transmit data from the multi-error decoding logic circuit to the path controller through an uncorrectable error detector (UED) when the uncorrectable error candidate is detected during’ calculation of the error location/magnitude polynomial  (Figures 3, 5 and 7 in Nakamura clearly suggests a fifth path is configured to transmit data from the multi-error decoding logic circuit to an erasure processing 7/8 component of the path controller through an uncorrectable error detector 6).

Rejection of claim 7:
Nakamura teaches wherein the UED is configured to perform an exclusive OR operation of the output data of the multi-error decoding logic circuit and the codeword bit-by-bit to discriminate whether the codeword includes an uncorrectable error (Figures 3, 5, 7 and 10 and Nakamura wherein the UED 6/6b is configured to perform an exclusive OR/Comparison operation using Comparator 20 of the output data of the multi-error decoding logic circuit and the codeword bit-by-bit to discriminate whether the codeword includes an uncorrectable error).

Rejection of claim 8:
Nakamura teaches a key equation solver KES block configured to receive the syndrome from the syndrome calculation block and configured to calculate and output an error Figures 3, 5, 7 and 10 and Nakamura a key equation solver KES block/EUCLID Algorithm Operator 3 configured to receive the syndrome from a syndrome calculation block 2 and configured to calculate and output an error location/magnitude polynomial identifying an error location 9/10) and an error magnitude; and a Chien-search and errata-evaluator (CSEE) block configured to determine a solution of the error location/magnitude polynomial to correct an error (Figures 3, 5, 7 and 10 and Nakamura a Chien-search and errata-evaluator CSEE block 5 configured to determine a solution 9/10 of the error location/magnitude polynomial to correct an error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hsiao and Kiriyama with the teachings of Nakamura by including use of a key equation solver (KES) block configured to receive the syndrome from the syndrome calculation block and configured to calculate and output an error location/magnitude polynomial identifying an error location and an error magnitude; and a Chien-search and errata-evaluator (CSEE) block configured to determine a solution of the error location/magnitude polynomial to correct an error.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a key equation solver (KES) block configured to receive the syndrome from the syndrome calculation block and configured to calculate and output an error location/magnitude polynomial identifying an error location and an error magnitude; and a Chien-search and errata-evaluator (CSEE) block configured to determine a solution of the error location/magnitude polynomial to correct .

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: since dependent claims inherit all the limitations of the claims from the claims which they depend and any intervening claims, the rejections of claims 1-8, above, clearly identify the differences between the Prior Art of Record and that which is considered nonobvious and/or novel in dependent claims 9-11.
Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claims 9-11 in view of their base and intervening claims.

Cited Prior Arts
US 20170329669 A1 is directed to error correction circuitry comprising syndrome generation circuitry used for error checking an error correcting as well as directing selection circuitry for error correction and error checking.  US 20170329669 A1 is a good teaching reference.
US 20060059409 A1 is directed to a Reed-Solomon decoder comprising a Key Equation Solver for generating error location and error magnitude polynomials.  US 
US 6735735 B1 is directed to an error correction decoder employing multiple paths for correcting errors or for bypassing error correction, if no errors are found; and, is a good teaching reference.
US 20030070133 A1 is directed to an error correction decoder using syndrome information to direct the error correction decoding paths; and, is a good teaching reference.
US 5856988 A is directed to an error correction decoder using multiple paths dependent on the level of error correction encoding provided and is a good teaching reference.
US 5684810 A is directed to an error correction decoder using syndrome information to generate error location and magnitude polynomials to provide control information for subsequent error correction processing; and, was used in a 103 rejection, above
US 3685014 A is directed to an error correction device for calculating syndromes and using syndrome information to determine a number of errors and control error correction paths based on the number of errors.  US 20170329669 A1 was used in a 103 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112